DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are pending, in which claims 1, 9, and 17 are in independent form.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for CN2020113137027 filed on 11/20/2020. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on January 19, 2022 was filed after the mailing date of the application on June 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.	The drawings filed on June 15, 2021 are in compliance with 37 CFR 1.121(d) and, considered and accepted.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.Step 1:
Claims 1-8 are recited as being directed to a “a transaction processing method”. Claims 9- 16 are recited as being directed to a “electronic device” and claims 17-20 are recited as being directed to a “non-transitory computer-readable storage medium”. Thus claims 1-8, 9-16, and 17-20 have been identified to be directed towards the appropriate statutory category. Below is further analysis related to step 2. 
Regarding claim 1
Step 2A: Prong One: 
Claim 1 recites limitations:
converting the operation request into a transaction operation statement associated with the target shard, and
This limitation falls into the “mental process” group of abstract ideas, because the recited conversion of the operation request into a transaction operation statement can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper) to help them complete the recited conversion, the use of such physical aid does not negate the mental nature of this limitation.
Step 2A: Prong Two:
Claim 1 further recites limitations: “receiving an operation request for a target shard in a directory tree of a file system, the directory tree of the file system being stored in a namespace of a distributed file system, the directory tree of the file system comprising a plurality of shards, each of the shards comprising data about a parent node identifier”, and “processing the target shard in accordance with the transaction operation statement”. 
These additional limitations are insignificant extra-solution activity, as they amount to necessary data gathering and outputting. See MPEP 2106.05(g). Each of these “receiving” and “processing” limitations are essentially mere data gathering as “obtaining information” and/or “a request from a user to view” data which are activities that courts have found to be insignificant extra-solution activity. See MPEP 2106.05(g) and iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754. Accordingly, the additional elements, individually or as a combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B:
Claim 1 further recites limitations:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application and the conclusions therein per MPEP 2106.05(a)-(c), (e), (f), and (h) are carried over to step 2B. The additional elements of using a processor to perform both the receiving and processing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 9 recites limitations:
convert the operation request into a transaction operation statement associated with the target shard, and
This limitation falls into the “mental process” group of abstract ideas, because the recited conversion of the operation request into a transaction operation statement can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper) to help them complete the recited conversion, the use of such physical aid does not negate the mental nature of this limitation.
Step 2A: Prong Two:
Claim 9 further recites limitations: “receive an operation request for a target shard in a directory tree of a file system, the directory tree of the file system being stored in a namespace of a distributed file system, the directory tree of the file system comprising a plurality of shards, each of the shards comprising data about a parent node identifier”, and “process the target shard in accordance with the transaction operation statement”. 
These additional limitations are insignificant extra-solution activity, as they amount to necessary data gathering and outputting. See MPEP 2106.05(g). Each of these “receive” and “process” limitations are essentially mere data gathering as “obtaining information” and/or “a request from a user to view” data which are activities that courts have found to be insignificant extra-solution activity. See MPEP 2106.05(g) and iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754. Accordingly, the additional elements, individually or as a combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B:
Claim 9 further recites limitations:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application and the conclusions therein per MPEP 2106.05(a)-(c), (e), (f), and (h) are carried over to step 2B. The additional elements of using a processor to perform both the receiving and processing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



Claim 17 recites limitations:
convert the operation request into a transaction operation statement associated with the target shard, and
This limitation falls into the “mental process” group of abstract ideas, because the recited conversion of the operation request into a transaction operation statement can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper) to help them complete the recited conversion, the use of such physical aid does not negate the mental nature of this limitation.
Step 2A: Prong Two:
Claim 17 further recites limitations: “receive an operation request for a target shard in a directory tree of a file system, the directory tree of the file system being stored in a namespace of a distributed file system, the directory tree of the file system comprising a plurality of shards, each of the shards comprising data about a parent node identifier”, and “process the target shard in accordance with the transaction operation statement”. 
These additional limitations are insignificant extra-solution activity, as they amount to necessary data gathering and outputting. See MPEP 2106.05(g). Each of these “receive” and “process” limitations are essentially mere data gathering as “obtaining information” and/or “a request from a user to view” data which are activities that courts have found to be insignificant extra-solution activity. See MPEP 2106.05(g) and iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754. Accordingly, the additional elements, individually or as a combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B:
Claim 17 further recites limitations:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application and the conclusions therein per MPEP 2106.05(a)-(c), (e), (f), and (h) are carried over to step 2B. The additional elements of using a processor to perform both the receiving and processing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 2, 10, and 18 recite additionally a further “converting the operation request into the transaction statement associated with the target shard in the semantic layer” . Such limitations are similar to the other already evaluated “converting” limitations and are still a mental process at Step 2A prong one. This limitation also falls into the “mental process” group of abstract ideas, because the recited conversion of the operation request into a transaction operation statement can be practically performed in the human mind. The additional limitation “processing the target shard in the storage layer in accordance with the transaction operation statement” is similar to the other “processing” and is insignificant extra-solution activity. Therefore, the additional elements are further abstract ideas or, either individually or as a combination, are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.
 
Claims 3, 11, and 19 recite additionally a further “wherein the operation request…” is similar to the other already evaluated “receiving an operation request…” limitations and are still insignificant extra-solution activity at Step 2A prong one. Therefore, the additional elements are further abstract ideas or, either individually or as a combination, are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claims 4, 12, and 20 recite additionally further the limitation of “converting” comprises “generating an index”, “generating an insertion” and “adding data…” Such limitations are similar to the other already evaluated as a mental process at Step 2A prong one. The additional limitation also falls into the “mental process” group of abstract ideas, because the recited conversion of the operation request into a transaction operation statement can be practically performed in the human mind. Therefore, the additional elements are, either individually or as a combination, not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claims 5 and 13 recite the details of generating the index number “generating an update” and “updating attribute information”. This is still insignificant extra-solution activity as mere data gathering at Step 2A prong one. Therefore, the additional elements, either individually or as a combination, are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claims 6 and 14 recite additional limitations that are entirely further the abstract ideas. The limitations of “acquiring the index number” and “generating a lookup transaction statement” such acquiring and generating further recitation of an abstract idea as evaluation or comparison of data, which is a mental process. Thus, the claim recites only further abstract ideas or limitations that do not provide significantly more or integrate the abstract idea into a practical application. Therefore, the claim is not patent eligible as being directed to an abstract idea without significantly more.

Claims 7 and 15 recites further “generating an addition/deletion transaction statement” Such limitations are similar to the other already evaluated as a mental process at Step 2A prong one. The additional limitation also falls into the “mental process” group of abstract ideas, because the recited addition/deletion statement can be practically performed in the human mind. Therefore, the additional elements are, either individually or as a combination, not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claims 8 and 16 recite further generating a deletion transaction statement also falls into the mental process group of abstract idea, because the recited generating deletion statement can be practically performed in the human mind or pen and paper. Therefore, the additional elements are either further abstract ideas or, either individually or as a combination, not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
9.	Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beard et al. U.S. 2017/0091262 A1 (hereinafter Beard) in view of Damyanov et al. U.S. 2019/0392051 A1 (hereinafter Damyanov). 

Regarding claim 1, Beard discloses a transaction processing (Beard [0041] “executes a database transaction”. See also [Figure 5]) method, comprising: 	receiving an operation request for a target shard in a directory tree of a file system, the directory tree of the file system being stored in a namespace of a distributed file system, the directory tree of the file system comprising a plurality of [[shards]], [[each of the shards]] comprising data about a parent node identifier (Beard [0052] discloses receiving a file system command that may be an update command such as mkdir that in a modification to the file system namespace, or a write that modifies and object. See also [0025] and [Figure 1] where an object represents a file or a directory); 	converting the operation request into a transaction operation statement associated with the target [[shard]] (Beard [2] discloses that a mkdir file system command, the OSFS may generate a modify object metadata operation, create inode object [0052] discloses that a transaction request is generated that includes the three operations); and 	processing the target shard in accordance with the transaction operation statement (Beard [0056] and [Figure 5, element 528] discloses that the transaction is completed). 	Beard does not explicitly disclose that a directory tree (comprises a plurality of shards, each shard comprising data about a parent node identifier and the request is for a target shard. 	Damyanov discloses directory tree (Damyanov [0043]-[0045] and [Figure 5] comprises a plurality of shards (Damyanov [Figure 5] where the directory comprises multiple shards), each shard comprising data about a parent node identifier and the request is for a target shard (Damyanov [0036] and [0048] where each shard includes data or metadata of a node, “Each shard 503 has a manifest that identifies the files (by inode number) assigned to that shard. For example, manifest 540 of shard 1 503-1 identifies inodes 101, 102, and 103. The manifest 540 also includes metadata about each inode)” . 	Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention was made to
incorporate the teachings of Beard with Damyanov. Both Beard and Damyanov are
analogous, because they are from the same field of endeavor as the claimed invention.
Skilled artisan would have been motivated in order to enable processing overhead required to maintain the directory structure, such that precision efficiency of the update synchronizing method is ensured. Effectively split and merge leaves on the tree without having to perform a split operation.
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Beard and Damyanov discloses a transaction processing method according to claim 1, wherein the namespace (Beard [0024] & [Figure 1, element 111] e.g., “a hierarchical file system namespace 111 (“file system namespace”) comprises a semantic layer (Beard [0027] & [Figure 1, element 114] where OSFS server as a translator of the received command (i.e., request) into an object-centric file system. Examiner equated the OSFS as a semantic layer, e.g., “In this manner, OSFS 114 transforms the received file system command into an object-centric file system transaction comprising multiple object-based operations”) and a storage layer, the directory tree of the file system is stored in the storage layer (Beard [0022] & [Figure 1, element 110] the implemented object storage [Figure 1, element 120] stores data objects);  	the converting the operation request into the transaction operation statement associated with the target shard comprises (Beard [52] discloses that a mkdir file system command, the OSFS may generate a modify object metadata operation, create inode object):  	converting the operation request into the transaction operation statement associated with the target shard in the semantic layer (Beard [0027] & [Figure 1, element 114] where OSFS server as a translator of the received command (i.e., request) into an object-centric file system, e.g., “In this manner, OSFS 114 transforms the received file system command into an object-centric file system transaction comprising multiple object-based operations”);   	the processing the target shard in accordance with the transaction operation statement comprises: processing the target shard in the storage layer in accordance with the transaction operation statement (Beard [0056] and [Figure 5, element 528] discloses that the transaction is completed).

Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Beard and Damyanov discloses a transaction processing method, wherein the operation request comprises a parent node identity and a name of a child node under a parent node corresponding to the parent node identity (Damyanov [Figure 5] where the directory comprises multiple shards), and the parent node identity is used to indicate the target shard (Damyanov [0036] and [0048] where each shard includes data or metadata of a node, “Each shard 503 has a manifest that identifies the files (by inode number) assigned to that shard. For example, manifest 540 of shard 1 503-1 identifies inodes 101, 102, and 103. The manifest 540 also includes metadata about each inode”).

Claims 9 and 17 amounts to an electronic device comprising at least one processor and a memory and non-transitory computer-readable storage medium respectively, and performing the steps of claim 1. They are rejected for substantially the same reason as presented above for claim 1 and based on the reference disclosure of the necessary supporting hardware and software. 	Claims 10 and 18 amounts to an electronic device comprising at least one processor and a memory and non-transitory computer-readable storage medium respectively, and performing the steps of claim 2. They are rejected for substantially the same reason as presented above for claim 2 and based on the reference disclosure of the necessary supporting hardware and software.
 	Claims 11 and 19 amounts to an electronic device comprising at least one processor and a memory and non-transitory computer-readable storage medium respectively, and performing the steps of claim 3. They are rejected for substantially the same reason as presented above for claim 3 and based on the reference disclosure of the necessary supporting hardware and software.


10.	Claims 4-8, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beard et al. U.S. 2017/0091262 A1 (hereinafter Beard) in view of Damyanov et al. U.S. 2019/0392051 A1 (hereinafter Damyanov) as applied to claims 1-3, 9-11, and 17-19 above, and further in view of Perry U.S. 2004/0221229 A1 (hereinafter Perry).


Regarding claim 4, the rejection of claim 3 is hereby incorporated by reference, Beard and Damyanov discloses a transaction processing method, wherein the operation request comprises a create request,  	wherein the converting the operation request into the transaction operation statement associated with the target shard comprises: 	generating an index number of the child node in accordance with the name of the child node (Beard [0026] & [0028] the implemented file system enables access to a directory cache and inode to resolve a name and an inode number of the file system, e.g., “access its own directory cache and inode cache to resolve a name of a file system entity to an inode number corresponding to the file system entity indicated in the file system command”);  	generating an insertion transaction statement, the insertion transaction statement comprising an attribute identity and the index number of the child node (Beard [0057], e.g., “The namespace object data may include the namespace object content (i.e., the namespace object key comprising the inode ID of a parent inode and a file system name) and it may also include the namespace object metadata”),  	wherein the processing the target shard in accordance with the transaction operation statement comprises: adding data about the child node to the target shard in accordance with the insertion transaction statement (Damyanov [0049] where data added to a specific shard, e.g., “Since no files have been added or deleted from shard 1, the inodes identified in the manifest are the same in versions 1 and 2 of shard 1”).
The combination of Beard and Damyanov does not explicitly teaches generating an index number of the child node in accordance with the name of the child node. 	However Perry discloses generating an index number of the child node in accordance with the name of the child node (Perry [Abstract] & [0030] where an index number created, e.g., “The DOL creator may be adapted to allocate unique index numbers to values of node names (value again being a node), again possibly allocated depth first as the node names and values are encountered in the document”). 	Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention was made to
incorporate the teachings of Perry with the combined teachings of Beard and Damyanov. Both Beard, Damyanov, and Perry are analogous, because they are from the same field of endeavor as the claimed invention. Skilled artisan would have been motivated in order to utilize index to be able replace an operation on the directory tree of the filesystem and identify data from the same parent node. So, the system able to reduce collision of the operation.

Regarding claim 5, the rejection of claim 4 is hereby incorporated by reference, Beard, Damyanov, and Perry discloses a transaction processing method, wherein subsequent to generating the index number of the child node, the transaction processing method further comprises:  	generating an update transaction statement, the update transaction statement comprising the parent node identity and the name of the child node (Beard [0034] and [0041] where transaction updated, e.g., “ in-flight file system transactions, including object store update operations (e.g., write, create objects) that have not been committed to object stores”);  	the processing the target shard in accordance with the transaction operation statement further comprises: updating attribute information about the parent node in the target shard in accordance with the update transaction statement (Beard [0052] where metadata (i.e., attribute) updated, e.g., “he OSFS includes a sequence specifier in the request that specifies that the modify metadata is to be replicated first, followed by the create inode object, which is in turn followed by replication of the create namespace object”).
Regarding claim 6, the rejection of claim 3 is hereby incorporated by reference, Beard, Damyanov, and Perry discloses a transaction processing method, wherein the operation request comprises a lookup request, wherein the converting the operation request into the transaction operation statement associated with the target shard comprises:  	acquiring the index number of the child node in accordance with the name of the child node (Perry [0202] e.g., “the index number for the requested element addBook/address[3] is obtained by first looking up the index number integer array stored associated with the element addBook/address”); and  	generating a lookup transaction statement, the lookup transaction statement comprising an attribute identity and the index number of the child node (Beard [0052] e.g., “ the OSFS generates one or more object-based operations that, as a set, will implement the file system command within object-based storage”),  	wherein the processing the target shard in accordance with the transaction operation statement comprises: looking up the data about the child node from the target shard in accordance with the lookup transaction statement (Beard [0024] & [0052] e.g., “The top-level root directory, root, contains child directories dir1 and dir2. Directory dir1 contains child directory dir3 and a file, file1. Directory dir3 contains files file2 and file3”).

Regarding claim 7, the rejection of claim 3 is hereby incorporated by reference, Beard, Damyanov, and Perry discloses a transaction processing method, wherein the operation request comprises a rename request, and the rename request comprises a first parent node identity, a name of a first child node and a name of a second child node (Beard [0051] where a renaming operation executed, e.g., “ In response to determining that TG.sub.3 contains a rename operation renaming dir1 to dir2”);  	the converting the operation request into the transaction operation statement associated with the target shard comprises:  	generating an addition/deletion transaction statement, and the addition/deletion transaction statement comprising the first parent node identity, the name of the first child node and the name of the second child node (Beard [0045] & [0049] where the replication engine executed command based on the insertion (i.e., addition) order (i.e., statement);  	wherein the processing the target shard in accordance with the transaction operation statement comprises:  	deleting data about the first child node from a target shard indicated by the first parent node identity and adding data about the second child node in the target shard indicated by the first parent node identity in accordance with the addition/deletion transaction statement (Beard [0031], [0045] & [0052] during the transaction operation insertion and deletion statement executed).

Regarding claim 8, the rejection of claim 3 is hereby incorporated by reference, Beard, Damyanov, and Perry discloses a transaction processing method, wherein the operation request comprises a rename request, and the rename request comprises a second parent node identity, a name of a third child node, a third parent node identity and a name of a fourth child node,  	wherein the converting the operation request into the transaction operation statement associated with the target shard comprises:  	generating a deletion transaction statement and an insertion transaction statement, the deletion transaction statement comprising the second parent node identity and the name of the third child node (Beard [0031], [0045] & [0052] during the transaction operation insertion and deletion statement executed), and the insertion transaction statement comprising the third parent node identity and the name of the fourth child node (Beard [0045] & [0049] where the replication engine executed command based on the insertion (i.e., addition) order (i.e., statement),  	wherein the processing the target shard in accordance with the transaction operation statement comprises:  	deleting data about the third child node from a target shard indicated by the second parent node identity in accordance with the deletion transaction statement, and adding data about the fourth child node in a target shard indicated by the third parent node identity in accordance with the insertion transaction statement (Beard [0052] & [Figure 5] where transaction operation update the transaction by removing/adding objects within the system transaction operation).


Claims 12 and 20 amounts to an electronic device comprising at least one processor and a memory and non-transitory computer-readable storage medium respectively, and performing the steps of claim 4. They are rejected for substantially the same reason as presented above for claim 4 and based on the reference disclosure of the necessary supporting hardware and software.

Claim 13 amounts to an electronic device comprising at least one processor and a memory and performing the steps of claim 5. It is rejected for substantially the same reason as presented above for claim 5 and based on the reference disclosure of the necessary supporting hardware and software.

Claim 14 amounts to an electronic device comprising at least one processor and a memory and performing the steps of claim 6. It is rejected for substantially the same reason as presented above for claim 6 and based on the reference disclosure of the necessary supporting hardware and software.

Claim 15 amounts to an electronic device comprising at least one processor and a memory and performing the steps of claim 7. It is rejected for substantially the same reason as presented above for claim 7 and based on the reference disclosure of the necessary supporting hardware and software.

Claim 16 amounts to an electronic device comprising at least one processor and a memory and performing the steps of claim 8. It is rejected for substantially the same reason as presented above for claim 8 and based on the reference disclosure of the necessary supporting hardware and software.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156